DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
Claims 1-2, 4-15, and 17-22 are currently pending in the above identified application.
Claims 14-15 have been withdrawn from consideration as being directed towards the non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein the matrix fiber sheath polymer is selected from same polymers, copolymers, and/or blends as the binding fiber sheath polymer, and/or wherein the matrix fiber core polymer is selected from same polymers, copolymers, and/or blends as the binding fibre core polymer.”  It is unclear if claim 11 intends for the polymer to be the same or selected from the same set of options.  As the properties are claimed as being different, the materials are necessarily different.  It’s unclear if the materials are being claimed as being the same type of chemical, but having a varied feature such as molecular weight or crystallinity, or selected from the same type of materials, such as being a PEN polymer, PEN copolymer, or blend containing a PEN polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 12-13, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/049027 to Freudenburg in view of US Pub. No. 2011/0040009 to Shimida and US Pub. No. 2003/0055206 to Haile.
NOTE: US Pub. No. 2016/0222557 to Jarre is being used as an English translation of WO 2015/049027 for prior art mapping.
Regarding claims 1-2, 4, 6-7, 12-13, and 17-21, Jarre teaches a fabric sheet (textile fabric) comprising a main body (base body) containing at least one ply (layer) comprising at least one fiber containing a first polymer and a second polymer (Jarre, abstract, 0044-0046, 0064). Jarre teaches the second polymer being polyethylene naphthalate (PEN), its copolymer, or mixture (Id., para 0037) and teaches the first polymer being polyester, including polyethylene naphthalate, their copolymers and/or mixtures (Id., para 0038). Jarre teaches fibers comprising the first polymer embedded in the second polymer in a coaxial arrangement and being used as a binder fiber (Id., para 0044-0047), reading on core/sheath binding fiber and the PEN containing polymer as a binding component within the at least one ply (layer). Jarre teaches specific embodiment using PEN and a temperature being apply above a glass transition temperature of the core component and sheath component, including PEN (Id., para 0082-0107), reading on the binding component being obtainable by applying temperatures above a glass transition temperature of a binding fiber sheath polymer to core/sheath binding fibers, in which the binding fiber sheath polymer contains PEN, copolymers, and/or blends thereof.  Examiner would also like to note that the limitation “wherein the binding component is obtainable by applying temperatures above a glass transition temperature of a binding fiber sheath polymer to core/sheath binding fibers, in which the binding fiber sheath polymer contains PEN, copolymers, and/or blends thereof” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Jarre is silent with regards to the crystallinity of the PEN containing polymer.
However, Shimida teaches a polyethylene naphthalate fiber that are excellent in heat resistance which having high modulus having a crystallinity of 30 to 60% (Shimida, abstract, para 0011).  Shimida teaches a degree of crystallization of less than 30% fails to provide high tensile strength and modulus (Id., para 0032).  Shimida teaches the PEN fibers obtain have high melting point, such as a melting point from 285 to 315°C (claim 6), and high dimensional stability (Id., abstract, para 0043, 0095).  Additionally, Haile teaches binder fiber made from polyester that are semi crystalline and/or crystalline used in nonwoven fabric, composites and other molded articles (Haile, abstract), reading on the use of polyester having non-zero crystallinities being used for bonding.  Haile teaches that polyester products may repeatedly withstand elevated temperatures without losing bond integrity and when formed into bonded structures typically possess elastic bonds which are less susceptible to cracking when subjected to repeated flexing (Id., para 0013).  Haile teaches the polyester being formed from naphthalenedicarboxylic acid and diethylene glycol (Id., para 0014-0021). Haile taches the binder fiber being bicomponent binder fiber having a sheath/core and the other component being polyethylene naphthalatedicarboxylate (Id., para 0070).  Haile teaches blending the polyester with a polyester additive, such as polyethylene naphthalenedicarboxylate (Id., para 0072-0073).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Jarre, wherein the PEN of the sheath polymer is semicrystalline, such as having a crystallinity of 30 to 60%, as taught by Shimida and Haile, motivated by the desire of using conventionally known PEN polymers predictably suitable for use in fibers and the desire to provide high tensile strength and dimensional stability core and an adhesive sheath with suitable crystallinity.  The degree of crystallinity of the sheath polymer would be less than 60% (claims 17-18).  
Regarding claim 2, the prior art combination teaches the first polymer partly or wholly fill the voids between the fiber (Jarre, para 0053), which appears to read on the binding component comprising a more or less deformed fiber structure, as best understood by Examiner.
Regarding claims 4 and 19, the prior art combination teaches the sheet product having good thermal stability (Jarre, para 0032-0034, 0040, 0053). The prior art combination also teaches the sheet product having sufficiently high mechanical strength at high temperatures (Id., para 0027).  Regarding the claimed percent reduction in a maximum tensile force and/or increase in the maximum tensile force after thermal storage, in general, although the prior art does not disclose this feature, the claimed properties are deemed to flow naturally from the teachings of the prior art application since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven structure formed from core-sheath fibers that contain PEN, its copolymer, or mixture containing PEN, including with PET, that has the PEN, copolymer or mixture (blend) as a binding component. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 5, the prior art combination teaches the first polymer having a cold crystallization temperature in the range from 70 to 150°C, preferably from 80 to 140°C (Id., para 0040).
Regarding claim 7, the prior art combination teaches a ratio between the first polymer (binding fiber core) and the second polymer (binding fiber sheath) being 65:35 to 90:10 (Jarre, para 0051).
Regarding claims 8 and 22, the prior art combination teaches the first polymer being the core of the filament surrounded by the second polymer (Jarre, para 0046), wherein the softening temperature and/or melting temperature of the second polymer is above the softening temperature and/or melting temperature of the first polymer, such at least 5°C (Id., para 0032, 0034), reading on the binding fiber sheath having a higher melting point than the binding fiber core polymer, the different being at least 5°C.
Regarding claim 12, the prior art combination teaches the fabric does not contain any further fibers (Jarre, para 0054), reading on a total proportion of PEN, copolymers, and/or blends thereof and a proportion of polyethylene terephthalate and/or co-polyethylene terephthalate being more than 80 wt% based on a total weight of the base body, including 100% wt.
Regarding claim 13, the prior art combination teaches an embodiment comprising further fibers in a proportion from 20 to 60% wt in relation to the overall weight of the main body (Jarre, para 0054).  As the core and sheath are both PEN, copolymers, or blends, a proportion of the PEN, its copolymers, and/or blends is 40% wt to 80% wt.
Regarding claim 21, the prior art combination teaches the second polymer being polyethylene naphthalate (PEN), its copolymer, or mixture (Id., para 0037), reading on the binding sheath polymer containing homopolymers of PEN.

Claims 1-2, 4, 6, 9-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0013295 to Uchiyama, as applied to claims 1-2, 4, 10-13, and 19 above in view of US Pub. No. 2011/0040009 to Shimida and US Pub. No. 2003/0055206 to Haile.
Regarding claims 1-2, 4, 6, 9-13, and 16-19, Uchiyama teaches a nonwoven fabric (textile fabric, base body) necessarily having at least one layer comprising core-sheath fibers (C) having a polyester core and a polymerized polyester sheath that cause bonding between polyester fibers (B) and the core-sheath fibers themselves (Uchiyama, abstract, para 0041), reading on the core-sheath fiber being a binding component.  Uchiyama teaches the core including polyethylene naphthalate and the polyester constituting the sheath including copolymers of polyethylene naphthalate (PEN) having a lower melting point than the polyester constituting the core of the core sheath fiber (Id., para 0042-0043), reading on the binding component being obtaining by applying temperature above a glass transition temperature of a binding fiber sheath polymer, the copolymer of the core-sheath fiber (C), in which the sheath polymer contains copolymers.  In order to cause bonding, the sheath of the core-sheath fibers (C) would necessarily melt to form the thermal bond, reading on the binding component comprises a deformed fiber structure (claim 2).  
Uchiyama is silent with regards to the crystallinity of the polyester constituting the sheath that is a copolymer of PEN (claims 3 and 16-18).
However, Shimida teaches a polyethylene naphthalate fiber that are excellent in heat resistance which having high modulus having a crystallinity of 30 to 60% (Shimida, abstract, para 0011).  Shimida teaches a degree of crystallization of less than 30% fails to provide high tensile strength and modulus (Id., para 0032).  Shimada teaches the PEN fibers obtain have high melting point, such as a melting point from 285 to 315°C (claim 6), and high dimensional stability (Id., abstract, para 0043, 0095).  Additionally, Haile teaches binder fiber made from polyester that are semicrystalline and/or crystalline used in nonwoven fabric, composites and other molded articles (Haile, abstract), reading on the use of polyester having non-zero crystallinities being used for bonding.  Haile teaches that polyester products may repeatedly withstand elevated temperatures without losing bond integrity and when formed into bonded structures typically possess elastic bonds which are less susceptible to cracking when subjected to repeated flexing (Id., para 0013).  Haile teaches the polyester being formed from naphthalenedicarboxylic acid and diethylene glycol (Id., para 0014-0021). Haile taches the binder fiber being bicomponent binder fiber having a sheath/core and the other component being polyethylene naphthalatedicarboxylate (Id., para 0070).  Haile teaches blending the polyester with a polyester additive, such as polyethylene naphthalenedicarboxylate (Id., para 0072-0073).    
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Uchiyama, wherein the PEN of the sheath polymer is semicrystalline, such as having a crystallinity of 30 to 60%, as taught by Shimida and Haile, motivated by the desire of using conventionally known PEN polymers predictably suitable for use in fibers and the desire to provide high tensile strength and dimensional stability core and an adhesive sheath with suitable crystallinity.  The degree of crystallinity of the sheath polymer would be less than 60% (claims 17-18).
Regarding claims 4 and 19 and the claimed percent reduction in a maximum tensile force and/or increase in the maximum tensile force after thermal storage, although the prior art does not disclose this feature, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a nonwoven structure formed from core-sheath fibers that contain a PEN copolymer sheath and a PEN core as a binding component having the claimed crystallinity and melting point difference. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 9, the prior art combination teaches the nonwoven comprising polyester fiber (B) that have high rigidity and impart rigidity to the nonwoven fabric (Uchiyama, para 0039).  The prior art combination also establishes tensile strength and modulus being associated with a crystallinity greater than 30% (Shimida, para 0032), establishing a correlation between strength and crystallinity.  While the difference in crystallinity being the PEN copolymer sheath of the core-sheath fiber (C) (core/sheath binding fiber) and the rigid polyester fiber (B) (matrix), it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the difference in crystallinity is at least 5%, motivated by the desire of ensuring the adhesive sheath is amorphous and functions as having adhesive properties while the polyester fiber (B) is rigid and has high tensile strength and modulus as taught by Shimida as related to the crystallinity of the material and properties taught by Uchiyama as desirable for the function of each fiber.  Additionally, the limitation “wherein the fabric comprises matrix fibers, wherein a difference in a degree of crystallinity between the sheath of the core/sheath binding fibers and a degree of crystallinity of the matrix fibers prior to the thermal treatment is at least 5%” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 10-11, the prior art combination teaches the nonwoven further comprising core-sheath fibers (A) and contains a core of polyethylene naphthalate (Uchiyama, para 0036), reading on the matrix fiber core polymer being the same as the binding fiber core polymer.
Regarding claims 12-13, the prior art combination teaches the nonwoven having a content of core-sheath fiber (A) having a core of PEN preferably being 10 to 40% wt, a content of polyester fiber (B) of PEN preferably being 20 to 80% wt, and a content of the core-sheath fiber (C) preferably being 10 to 40% wt (Uchiyama, para 0035-0043, 0046).  The core of fiber (A), the fibers (B), and the fibers (C) are of PEN or PEN copolymers.  Therefore, a total portion of PEN, copolymer, and/or blends and a portion of polyethylene terephthalate and/or co-polyethylene terephthalate at least overlaps with the claimed range of more than 80% by weight based on the total weight of the nonwoven (base body) (claim 12) and the claimed range of a portion of the PEN and its copolymer being 5 to 95% wt based on the total weight of the nonwoven (fabric).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amounts of the fibers (A), fibers (B) and fibers (C), and therefore the total proportion of PEN and its copolymer, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 19, the prior art combination teaches a ratio of core: sheath for fiber having a binding sheath being 50:50 by area (Shimada, para 0078).  While the weight ratio is not specified, the fiber (C) fiber are formed of PEN core and PEN copolymer sheath.  At a 50:50 cross sectional area ratio, the weight ratio would be between 90:10 to 10:90 since the density would have be different by more than 5 times.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama and Shimida and Haile, as applied to claims 1-2, 4, 9-13, and 16-19 above in view of WO 2015/049027 to Freudenburg.
NOTE: US Pub. No. 2016/0222557 to Jarre is being used as an English translation of WO 2015/049027 for prior art mapping.
Regarding claims 5 and 20, the prior art combination is silent with regards to the cold crystallization temperature of the binding fiber sheath polymer (PEN copolymer).
However, Jarre teaches a nonwoven containing a first polymer, such as polyethylene naphthalate, its copolymer, and mixture containing, that acts are a binder and creates an adhesive bond (Jarre, abstract, para 0038, 0047).  Jarre teaches the first polymer having a cold crystallization temperature in the range from 70 to 150°C, preferably from 80 to 140°C (Id., para 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the PEN copolymer sheath has a cold crystallization temperature as taught by Jarre, motivated by the desire of using conventionally known PEN copolymer predictably suitable for use as a binder in a nonwoven and creates adhesive bonds.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  EP 0669358 to Kondo teaches a non-woven fabric comprising a composite fiber comprising biodegradable copolyester core and an aromatic copolyester, such as polyethylene naphthalate sheath.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789